Case 19-10236   Doc 37-1 Filed 05/10/19 Entered 05/10/19 17:58:31   Desc Exhibit
                     Rider to Schedule AB 21.2 Page 1 of 5




         RIDER TO SCHEDULE A/B-21.2
         (FASHION FAIR INVENTORY)
                Case 19-10236                 Doc 37-1 Filed 05/10/19 Entered 05/10/19 17:58:31                                       Desc Exhibit
                                                   Rider to Schedule AB 21.2 Page 2 of 5



                                                                     FULL 2018 PRICE LIST/ORDER FORM
                                                                 A Subsidiary of Johnson Publishing Company, Inc.
                                                          200 S. MICHIGAN AVENUE CHICAGO, IL 60604 312-322-9444
                                                                  New Prices were effective November 1, 2017
                                                        Version Updated 2/15/2018                              1.685185185   $24.09                  $40.35
PRODUCT
            UPC CODE                       PRODUCT DESCRIPTION                                 CATEGORY             Qty          MSRP       Net          Totals
  CODE
                                                                             SKINCARE COLLECTION
  003000   723481000306   VANTEX® SKIN BLEACHING CREAM                            SKINCARE                              0        $30.50    $18.30        $0.00
  005300   723481000535   TRUE TONE MOISTURIZER SPF 15                            SKINCARE                              0        $32.00    $19.20        $0.00
  010100   723481001013   DAILY HYDRATING TONER                                   SKINCARE                              5        $21.00    $12.60       $105.00
  010200   723481001020   DAILY MOISTURE CREAM                                    SKINCARE                              0        $28.00    $16.80        $0.00
  010300   723481001037   EXTRA RICH MOISTURE CREAM                               SKINCARE                              1        $30.00    $18.00       $30.00
  010400   723481001044   EXTRA RICH CLEANSER AND MAKEUP REMOVER                  SKINCARE                              0        $23.00    $13.80        $0.00
  013500   723481001358   SPECIAL FORMULA LOTION, 12 oz.                          SKINCARE                              0        $24.00    $14.40        $0.00
  024000   723481002409   BLEMISH CONTROL CLEANSING FOAM                          SKINCARE                              1        $22.00    $13.20       $22.00
  030200   723481003024   BALANCING LIGHT MOISTURIZER                             SKINCARE                              0        $28.00    $16.80        $0.00
  040500   723481004052   VANTEX TRUE TONE SKIN BRIGHTENING SERUM WITH 10% VITAMINSKINCARE                              0        $34.00    $20.40        $0.00
                                                                                   LIPCARE
  831000 723481083101     LIP MOISTURIZER                                         LIPCARE                               0        $18.00    $10.80         $0.00
  832000 723481083200     LIP BALANCER                                            LIPCARE                               5        $18.00    $10.80        $90.00
                                                               FAST FINISH® FOUNDATION STICK (FRAGRANCE FREE)
  470600   723481047066   HONEY                                                   FAST FINISH STICK                     1        $32.00    $19.20       $32.00
  471000   723481047103   TAN                                                     FAST FINISH STICK                     1        $32.00    $19.20       $32.00
  471200   723481047127   BUTTERSCOTCH                                            FAST FINISH STICK                     5        $32.00    $19.20       $160.00
  471400   723481047141   TAWNY                                                   FAST FINISH STICK                     3        $32.00    $19.20       $96.00
  471800   723481047189   BROWN SUGAR                                             FAST FINISH STICK                     1        $32.00    $19.20       $32.00
  472000   723481047202   NUTMEG                                                  FAST FINISH STICK                     6        $32.00    $19.20       $192.00
  472200   723481047226   BROWN BLAZE                                             FAST FINISH STICK                     1        $32.00    $19.20        $32.00
  472400   723481047240   WALNUT                                                  FAST FINISH STICK                     11       $32.00    $19.20       $352.00
  473000   723481047301   PURE BROWN                                              FAST FINISH STICK                     1        $32.00    $19.20       $32.00
  473200   723481047325   EBONY BROWN                                             FAST FINISH STICK                     2        $32.00    $19.20       $64.00
  480600   723481048063   HAZELNUT                                                FAST FINISH STICK                     8        $32.00    $19.20       $256.00
  481000   723481048100   ESPRESSO                                                FAST FINISH STICK                     7        $32.00    $19.20       $224.00
  481200   723481048124   JAVA                                                    FAST FINISH STICK                     5        $32.00    $19.20       $160.00
  481400   723481048148   TEAK                                                    FAST FINISH STICK                     24       $32.00    $19.20       $768.00
  481800   723481048186   TENDER                                                  FAST FINISH STICK                     16       $32.00    $19.20       $512.00

  427000   723481042702   HONEST HONEY                                              PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427100   723481042719   TENACIOUS TAN                                             PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427200   723481042726   SEDUCTIVE BROWN SUGAR                                     PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427300   723481042733   TANTALIZING TAWNY                                         PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427400   723481042740   BRILLIANT BUTTERSCOTCH                                    PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427500   723481042757   BEAUTIFUL BROWN BLAZE                                     PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427600   723481042764   BLISSFUL BRONZE                                           PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427700   723481042771   TIMELESS TENDER                                           PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427800   723481042788   PERFECT PURE BROWN                                        PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  427900   723481042795   PRECIOUS PEARL                                            PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  428000   723481042801   BREATHTAKING BEIGE                                        PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
  428100   723481042818   FINEST FAWN                                               PF SOUFFLE ALL DAY                  0        $35.00    $21.00        $0.00
                                                     OIL FREE PERFECT FINISH® CREAM TO POWDER MAKEUP (FRAGRANCE FREE)
  435100   723481043518   TAN                                                       CREAM TO POWDER                     0        $29.00    $17.40        $0.00
  435200   723481043525   BROWN SUGAR                                               CREAM TO POWDER                     0        $29.00    $17.40        $0.00
  435300   723481043532   TAWNY                                                     CREAM TO POWDER                     1        $29.00    $17.40       $29.00
  435400   723481043549   BUTTERSCOTCH                                              CREAM TO POWDER                     1        $29.00    $17.40       $29.00
  435500   723481043556   BROWN BLAZE                                               CREAM TO POWDER                     0        $29.00    $17.40        $0.00
  435600   723481043563   BRONZE                                                    CREAM TO POWDER                     0        $29.00    $17.40        $0.00
  435700   723481043570   TENDER                                                    CREAM TO POWDER                     1        $29.00    $17.40       $29.00
  435800   723481043587   PURE BROWN                                                CREAM TO POWDER                     1        $29.00    $17.40       $29.00
  435900   723481043594   JAVA                                                      CREAM TO POWDER                     2        $29.00    $17.40       $58.00
  436000   723481043600   HONEY                                                     CREAM TO POWDER                     0        $29.00    $17.40        $0.00
  436200   723481043624   TOFFEE                                                    CREAM TO POWDER                     2        $29.00    $17.40       $58.00
  436400   723481043648   HAZELNUT                                                  CREAM TO POWDER                     0        $29.00    $17.40        $0.00
  436500   723481043655   MOCHA                                                     CREAM TO POWDER                     1        $29.00    $17.40       $29.00
  436600   723481043662   SABLE                                                     CREAM TO POWDER                     4        $29.00    $17.40       $116.00
  436700   723481043679   ESPRESSO                                                  CREAM TO POWDER                     0        $29.00    $17.40        $0.00
  436800   723481043686   NUTMEG                                                    CREAM TO POWDER                     0        $29.00    $17.40        $0.00
                                                                         PERFECT FINISH® CREAM MAKEUP
  445100   723481044515   TAN                                                       CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  445200   723481044522   BROWN SUGAR                                               CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  445300   723481044539   TAWNY                                                     CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  445400   723481044546   BUTTERSCOTCH                                              CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  445500   723481044553   BROWN BLAZE                                               CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  445600   723481044560   BRONZE                                                    CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  445700   723481044577   TENDER                                                    CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  445800   723481044584   PURE BROWN                                                CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  445900   723481044591   JAVA                                                      CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  446000   723481044607   HONEY                                                     CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  446100   723481044614   EBONY BROWN                                               CREAM MAKEUP                        0        $29.00    $17.40        $0.00
  446200   723481044621   TOFFEE                                                    CREAM MAKEUP                        0        $29.00    $17.40        $0.00
                Case 19-10236                 Doc 37-1 Filed 05/10/19 Entered 05/10/19 17:58:31                             Desc Exhibit
                                                   Rider to Schedule AB 21.2 Page 3 of 5

PRODUCT
            UPC CODE                        PRODUCT DESCRIPTION                               CATEGORY            Qty   MSRP      Net      Totals
  CODE
  446400   723481044645   HAZELNUT                                                  CREAM MAKEUP                   0    $29.00   $17.40     $0.00
  446500   723481044652   MOCHA                                                     CREAM MAKEUP                   0    $29.00   $17.40     $0.00
  446800   723481044683   NUTMEG                                                    CREAM MAKEUP                   0    $29.00   $17.40     $0.00
  446900   723481044690   TEAK                                                      CREAM MAKEUP                   0    $29.00   $17.40     $0.00
                                                                             TRUE FIX™FOUNDATION
  223000 723481022308 TRUE FIX™ WITTY ESPRESSO                                      TRUE FIX                       7    $29.00   $17.40    $203.00
  223100 723481022315 TRUE FIX™ SMOKIN SUEDE                                        TRUE FIX                       4    $29.00   $17.40    $116.00
                      ELEGANT MOCHA                                                                                3
                      REGAL MAHOGONY                                                                               4
  223400 723481022346 TRUE FIX™ LOVELY BRONZE                                      TRUE FIX                        0    $29.00   $17.40     $0.00
  223500 723481022353 TRUE FIX™ DIVINE CHOCOLATE                                   TRUE FIX                        7    $29.00   $17.40    $203.00
  223600 723481022360 TRUE FIX™ FOXY BROWN                                         TRUE FIX                        5    $29.00   $17.40    $145.00
                      CLEVER COCOA                                                                                 2
                      RADIENT WALNUT                                                                               6
  223900 723481022391 TRUE FIX™ MOXY CAPPUCCINO                                    TRUE FIX                        0    $29.00   $17.40     $0.00
  224100 723481022414 TRUE FIX™ SWEET SAND                                         TRUE FIX                        3    $29.00   $17.40    $87.00
                      GLORIOUS BEIGE                                                                               4
  224200 723481022421 TRUE FIX™ SENSUOUS TAUPE                                   TRUE FIX                          5    $29.00   $17.40    $145.00
  224400 723481022445 TRUE FIX™ BOLD BUFF                                        TRUE FIX                          6    $29.00   $17.40    $174.00
                                                                   PERFECT FINISH ILLUMINATING POWDER
                      EARTH RED                                                  PF ILLUMINATING POWDER            7    $30.00   $18.00    $210.00
                      AIR                                                        PF ILLUMINATING POWDER            1    $30.00   $18.00    $30.00
  255300 723481025538 SUN                                                        PF ILLUMINATING POWDER            0    $30.00   $18.00     $0.00
                                                            COVER TONE® CONCEALING CREAM (FRAGRANCE FREE)
 A42300    723481104233   TAWNY GLO                                              COVER TONE                        3    $22.50   $13.50    $67.50
 A42500    723481104257   BROWN BLAZE GLO                                        COVER TONE                        1    $22.50   $13.50    $22.50
 A42600    723481104264   BRONZE GLO                                             COVER TONE                        2    $22.50   $13.50    $45.00
 A42700    723481104271   TENDER GLO                                             COVER TONE                        2    $22.50   $13.50    $45.00
 A42800    723481104288   PURE BROWN GLO                                         COVER TONE                        0    $22.50   $13.50     $0.00
 A43000    723481104301   HONEY GLO                                              COVER TONE                        0    $22.50   $13.50     $0.00
                                                              PERFECT FINISH® CONCEALER (FRAGRANCE FREE)
  420100 723481042016 CONCEALER I                                                PF CONCEALER                      1    $21.00   $12.60    $21.00
  420200 723481042023 CONCEALER II                                               PF CONCEALER                      2    $21.00   $12.60    $42.00
  001106              AMBER                                                                                        3
  001120              ESPRESSO                                                                                     3
  001216              TOFFEE                                                         PF CONCEALER                  6    $21.00   $12.60    $126.00
                                                                    REGULAR PRESSED POWDER (FRAGRANCE FREE)
  130800   723481013085   CHESTNUT                                                   REGULAR PRESSED POWDER        0    $27.00   $16.20     $0.00
  131200   723481013122   GINGER                                                     REGULAR PRESSED POWDER        0    $27.00   $16.20     $0.00
  131600   723481013160   PECAN                                                      REGULAR PRESSED POWDER        0    $27.00   $16.20     $0.00
  132400   723481013245   WALNUT                                                     REGULAR PRESSED POWDER        2    $27.00   $16.20    $54.00
  132800   723481013283   SABLE                                                      REGULAR PRESSED POWDER        1    $27.00   $16.20    $27.00
  140400   723481014044   HAZEL                                                      REGULAR PRESSED POWDER        3    $27.00   $16.20    $81.00
  140800   723481014082   CASHEW                                                     REGULAR PRESSED POWDER        2    $27.00   $16.20    $54.00
  141600   723481014167   TOFFEE                                                     REGULAR PRESSED POWDER        0    $27.00   $16.20     $0.00
  142800   723481014280   KOLA                                                       REGULAR PRESSED POWDER        3    $27.00   $16.20    $81.00
                                                                  OIL CONTROL PRESSED POWDER (FRAGRANCE FREE)
  150400   723481015041   FAWN                                                       OIL CONTROL PRESSED POWDER   2     $27.00   $16.20    $54.00
  150800   723481015089   CHESTNUT                                                   OIL CONTROL PRESSED POWDER   0     $27.00   $16.20     $0.00
  151200   723481015126   GINGER                                                     OIL CONTROL PRESSED POWDER   1     $27.00   $16.20    $27.00
  151600   723481015164   PECAN                                                      OIL CONTROL PRESSED POWDER   1     $27.00   $16.20    $27.00
  152000   723481015201   ESPRESSO                                                   OIL CONTROL PRESSED POWDER   10    $27.00   $16.20    $270.00
  152400   723481015249   WALNUT                                                     OIL CONTROL PRESSED POWDER   0     $27.00   $16.20     $0.00
  152800   723481015287   SABLE                                                      OIL CONTROL PRESSED POWDER   0     $27.00   $16.20     $0.00
  160400   723481016048   HAZEL                                                      OIL CONTROL PRESSED POWDER   1     $27.00   $16.20    $27.00
  160800   723481016086   CASHEW                                                     OIL CONTROL PRESSED POWDER   2     $27.00   $16.20    $54.00
  161600   723481016161   TOFFEE                                                     OIL CONTROL PRESSED POWDER   0     $27.00   $16.20     $0.00
  162800   723481016284   KOLA                                                       OIL CONTROL PRESSED POWDER   0     $27.00   $16.20     $0.00
  162900   723481016291   SUGAR                                                      OIL CONTROL PRESSED POWDER   5     $27.00   $16.20    $135.00
                                                                    REGULAR LOOSE POWDER (FRAGRANCE FREE)
  260600   723481026061   AMBER                                                      REGULAR LOOSE POWDER          0    $26.00   $15.60     $0.00
  261600   723481026160   PECAN                                                      REGULAR LOOSE POWDER          0    $26.00   $15.60     $0.00
  263000   723481026306   PURE BROWN                                                REGULAR LOOSE POWDER           2    $26.00   $15.60    $52.00
  271600   723481027167   TOFFEE                                                     REGULAR LOOSE POWDER          1    $26.00   $15.60    $26.00
  272200   723481027228   BRONZE                                                     REGULAR LOOSE POWDER          0    $26.00   $15.60     $0.00
                                                                  OIL CONTROL LOOSE POWDER (FRAGRANCE FREE)
  280600   723481028065   AMBER                                                      OIL CONTROL LOOSE POWDER      0    $26.00   $15.60     $0.00
  281600   723481028164   PECAN                                                      OIL CONTROL LOOSE POWDER      1    $26.00   $15.60    $26.00
  283000   723481028300   PURE BROWN                                                 OIL CONTROL LOOSE POWDER      1    $26.00   $15.60    $26.00
  290000   723481029000   SUGAR                                                      OIL CONTROL LOOSE POWDER      0    $26.00   $15.60     $0.00
  290600   723481029062   GOLDEN                                                     OIL CONTROL LOOSE POWDER      0    $26.00   $15.60     $0.00
  291600   723481029161   TOFFEE                                                     OIL CONTROL LOOSE POWDER      1    $26.00   $15.60    $26.00
  292200   723481029222   BRONZE                                                     OIL CONTROL LOOSE POWDER      0    $26.00   $15.60     $0.00
                                                                                   BEAUTY BLUSH
  311300   723481031133   CHOCOLATE CHIP                                             BEAUTY BLUSH                 0     $18.00   $10.80     $0.00
  311700   723481031171   EARTH RED                                                  BEAUTY BLUSH                 0     $18.00   $10.80     $0.00
  312400   723481031249   GINGER BERRY                                              BEAUTY BLUSH                  14    $18.00   $10.80    $252.00
  312600   723481031263   PEARLY PAPRIKA                                             BEAUTY BLUSH                 12    $18.00   $10.80    $216.00
  312900   723481031294   PLUM RICH                                                  BEAUTY BLUSH                 19    $18.00   $10.80    $342.00
  313000   723481031300   GOLDEN SUNSET                                              BEAUTY BLUSH                 0     $18.00   $10.80     $0.00
  314000   723481031409   DIVINE PINK                                                BEAUTY BLUSH                 9     $18.00   $10.80    $162.00
  314200   723481031423   TANGELO                                                    BEAUTY BLUSH                 22    $18.00   $10.80    $396.00
  314300   723481031430   FERVOR                                                     BEAUTY BLUSH                 5     $18.00   $10.80    $90.00
                                                                              EYE SHADOW [POWDER]
                Case 19-10236                 Doc 37-1 Filed 05/10/19 Entered 05/10/19 17:58:31              Desc Exhibit
                                                   Rider to Schedule AB 21.2 Page 4 of 5

PRODUCT
            UPC CODE                        PRODUCT DESCRIPTION                     CATEGORY       Qty   MSRP      Net      Totals
  CODE
  512900   723481051292   GOLDEN CHESTNUT                                 EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  513900   723481051391   SOUL ICE                                        EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514000   723481051407   NOIR                                            EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514100   723481051414   COCOA                                           EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514200   723481051421   PURE GOLD                                       EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514300   723481051438   OCEAN                                           EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514400   723481051445   LIVID                                           EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514500   723481051452   SEDONA                                          EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514600   723481051469   TAHITI                                          EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514700   723481051476   INDIGO                                          EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514800   723481051483   SAGE MIST                                       EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  514900   723481051490   JADE ONYX                                       EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  515000   723481051506   PLUM SUNSET                                     EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  515100   723481051513   APRICOT SPICE                                   EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  515200   723481051520   ICED BLUSH                                      EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
  515300   723481051537   GINGER SNAP                                     EYE SHADOW POWDER         0    $16.00    $9.60     $0.00
                                                                     EYE LINER PENCILS
  561000 723481056105 SABLE                                               EYE LINER PENCIL          0    $16.00    $9.60     $0.00
  561100 723481056112 MIDNIGHT                                            EYE LINER PENCIL          0    $16.00    $9.60     $0.00
  561200 723481056129 TWILIGHT                                            EYE LINER PENCIL          0    $16.00    $9.60     $0.00
                                                                      BRUSH ON BROW
  601100 723481060119 TENDER TOPAZ                                        BRUSH ON BROW            12    $17.00   $10.20    $204.00
  601200 723481060126 BRONZE ONYX                                         BRUSH ON BROW            0     $17.00   $10.20     $0.00
                                                                        BROW PENCIL
  673000 723481067309 BROWN/BLACK                                         BROW PENCIL               0    $15.00    $9.00     $0.00
                                                                      LIQUID EYE LINER
  615000 723481061505 LIQUID EYE LINER - BLACK                            LIQUID EYE LINER          6    $18.00   $10.80    $108.00
                                                                          MASCARA
  652600 723481065268 BOLD LASH MASCARA - BLACK                           MASCARA                   0    $19.00   $11.40     $0.00
                                                                           LIPSTICK
  800700   723481080070   PLAYFUL PLUM                                    LIPSTICK                  0    $18.00   $10.80     $0.00
  801200   723481080124   SANGRIA RED                                     LIPSTICK                  0    $18.00   $10.80     $0.00
  801300   723481080131   FIERY BRONZE                                    LIPSTICK                  0    $18.00   $10.80     $0.00
  801400   723481080148   EARTH RED                                       LIPSTICK                  0    $18.00   $10.80     $0.00
  801800   723481080186   MAGENTA MIST                                    LIPSTICK                  0    $18.00   $10.80     $0.00
  801900   723481080193   CINNAMON CRUSH                                  LIPSTICK                  0    $18.00   $10.80     $0.00
  802000   723481080209   ROYAL ORCHID                                    LIPSTICK                  0    $18.00   $10.80     $0.00
  802400   723481080247   RADIANT RED                                     LIPSTICK                  0    $18.00   $10.80     $0.00
  802500   723481080254   PURE PLUM                                       LIPSTICK                  0    $18.00   $10.80     $0.00
  802900   723481080292   BROWN SUGAR                                     LIPSTICK                  0    $18.00   $10.80     $0.00
  803200   723481080322   RUM RAISIN                                      LIPSTICK                  0    $18.00   $10.80     $0.00
  805000   723481080506   CHERRY WINE                                     LIPSTICK                  0    $18.00   $10.80     $0.00
  805800   723481080582   CHOCOLATE RASPBERRY                             LIPSTICK                  0    $18.00   $10.80     $0.00
  806600   723481080667   OLE ORANGE                                      LIPSTICK                  0    $18.00   $10.80     $0.00
  809500   723481080957   BLUSHING BRONZE                                 LIPSTICK                  0    $18.00   $10.80     $0.00
  809600   723481080964   PLUM PASSION                                    LIPSTICK                  0    $18.00   $10.80     $0.00
  812300   723481081237   GRAPESICLE                                      LIPSTICK                  0    $18.00   $10.80     $0.00
  812400   723481081244   GARNET                                          LIPSTICK                  0    $18.00   $10.80     $0.00
  812900   723481081299   TOASTED BRONZE                                  LIPSTICK                  0    $18.00   $10.80     $0.00
  813700   723481081374   SEPIA                                           LIPSTICK                  0    $18.00   $10.80     $0.00
  814300   723481081435   CONFIDENCE                                      LIPSTICK                  0    $18.00   $10.80     $0.00
  816200   723481081626   SULTRY                                          LIPSTICK                  0    $18.00   $10.80     $0.00
  816800   723481081688   KNOCKOUT                                        LIPSTICK                  0    $18.00   $10.80     $0.00
  817500   723481081756   REBEL                                           LIPSTICK                  0    $18.00   $10.80     $0.00
  822900   723481082296   DYNASTY RED                                     LIPSTICK                  0    $18.00   $10.80     $0.00
  823000   723481082302   AFRICAN VIOLET                                  LIPSTICK                  0    $18.00   $10.80     $0.00
  823300   723481082333   POSH                                            LIPSTICK                  0    $18.00   $10.80     $0.00
  823400   723481082340   LACE                                            LIPSTICK                  0    $18.00   $10.80     $0.00
  823500   723481082357   FEMME                                           LIPSTICK                  0    $18.00   $10.80     $0.00
  823600   723481082364   SEDUCTION                                       LIPSTICK                  0    $18.00   $10.80     $0.00
  823700   723481082371   RAGE                                            LIPSTICK                  0    $18.00   $10.80     $0.00
  823800   723481082388   CATFIGHT                                        LIPSTICK                  0    $18.00   $10.80     $0.00
  823900   723481082395   SWEET MAPLE                                     LIPSTICK                  0    $18.00   $10.80     $0.00
  824000   723481082401   BORDEAUX                                        LIPSTICK                  0    $18.00   $10.80     $0.00
  824100   723481082418   SPICY PLUM                                      LIPSTICK                  0    $18.00   $10.80     $0.00
  824200   723481082425   MOROCCAN SPICE                                  LIPSTICK                  0    $18.00   $10.80     $0.00
                                                                         LIPTEASERS®
  863000   723481086300   TANTALIZE                                       LIPTEASERS                0    $18.00   $10.80     $0.00
  863300   723481086331   LURE                                            LIPTEASERS                0    $18.00   $10.80     $0.00
  863500   723481086355   VEX                                             LIPTEASERS                0    $18.00   $10.80     $0.00
  864900   723481086492   CHOCOLATE RASPBERRY                             LIPTEASERS                0    $18.00   $10.80     $0.00
  865000   723481086508   CANARY DIAMOND                                  LIPTEASERS                7    $18.00   $10.80    $126.00
                                                                     MATTE LIP CRÈME
  885000 723481088502 MATTE LIP CRÈME - OLE ORANGE                        MATTE LIP CRÈME           0    $20.00   $12.00     $0.00
  885100 723481088519 MATTE LIP CRÈME - LACE                              MATTE LIP CRÈME           0    $20.00   $12.00     $0.00
  885200 723481088526 MATTE LIP CRÈME - CATFIGHT                          MATTE LIP CRÈME           0    $20.00   $12.00     $0.00
                                                                        LIP LACQUER
  865400 723481086546 BRILLIANCE                                          LIP LACQUER               0    $20.00   $12.00     $0.00
                                                                  FOREVER MATTE® LIPSTICK
  820700 723481082074 FOREVER GOLD                                        FOREVER MATTE LIPSTICK    0    $18.00   $10.80     $0.00
  820900 723481082098 FOREVER COCOA                                       FOREVER MATTE LIPSTICK    0    $18.00   $10.80     $0.00
                                                                     LIP LINER PENCILS
  761000 723481076103 DARK BROWN                                          LIP LINER PENCIL          0    $16.00    $9.60     $0.00
  761500 723481076158 LIGHT BROWN                                         LIP LINER PENCIL          0    $16.00    $9.60     $0.00
             Case 19-10236          Doc 37-1 Filed 05/10/19 Entered 05/10/19 17:58:31   Desc Exhibit
                                         Rider to Schedule AB 21.2 Page 5 of 5

PRODUCT
          UPC CODE                PRODUCT DESCRIPTION              CATEGORY   Qty   MSRP      Net      Totals
  CODE
  762000 723481076202 DARK PLUM                         LIP LINER PENCIL      0     $16.00    $9.60     $0.00
  762100 723481076219 STORM                             LIP LINER PENCIL      15    $16.00    $9.60    $240.00
